DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the double connector of Figures 1-3C (Species I) in the reply filed on February 25, 2021 is acknowledged. Claims 12-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Status of Claims
	Claims 1-25 are pending. Claims 12-22 stand withdrawn as noted above.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on April 25, 2016. It is noted, however, that applicant has not filed a certified copy of the DE 20 2016 102 176.6 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,685,096 (Davenport).
Regarding claim 1, Davenport discloses a double connector (10) for butt-joining two components (see Figures 1-3, and column 1, lines 5-11), the double connector comprising:
two connector components (12) which can be pushed together as far as a locked assembly position (see Figure 1) and which each connector component comprises:
a spreadable first end portion (left side of Figure 2A) for inserting into a hole of a component;
a second end portion (right side of Figure 2A) for spreading the first end portion of the other connector component in each case in the assembly position; and
at least one locking portion (30) for interlocking the two plug components in the assembly position;
wherein the two connector components are each constructed as a U-shaped clamp having two outer clamp arms (20) which can be spread with respect to each other and having a central clamp arm (14) which is located there between (see Figure 1);
wherein the thickness of the central clamp arm transversely with respect to the spreading direction of the two outer clamp arms is greater than the clear spacing of the two free clamp ends (see Figure 2A).
Regarding claim 2, Davenport discloses the two connector components (12) are structurally identical (see Figure 1).
Regarding claim 3, Davenport discloses the two clamps (12) in a state rotated through 90° with respect to each other with the free clamp ends (20) of one clamp are inserted one into the other between the free clamp ends of the other clamp beyond the subsequent assembly position as far as a preassembly position, in which the free clamp ends of one clamp in the insertion direction thereof protrude beyond the central clamp arm (14) of the other clamp in each case, and in that the two clamps can be pushed together from the preassembly position back into the assembly position (see Figure 1).
Regarding claim 4, Davenport discloses the two clamps (12) are locked together in the preassembly position (see Figures 1 and 3).
Regarding claim 5, Davenport discloses at least one of the two clamps (12) has at the inner sides of the two outer clamp arms (20) thereof facing each other a locking step in which the central clamp arm (14) of the other clamp in each case is locked counter to the insertion direction thereof in the preassembly position (see Figures 1 and 3).
Regarding claim 6, Davenport discloses each clamp (12) has at the outer sides of the two outer clamp arms (20) thereof facing away from each other an outer shoulder (shown at 22 in Figure 2A) which limits the insertion of the outer clamp arms in the hole of the component.
Regarding claim 7, Davenport discloses the outer spacing of the two clamp arms (20) starting from the outer dimension of the central clamp arm (14) continuously increases as far as the outer shoulder (see Figure 2A).
Regarding claim 8, Davenport discloses each clamp (12) has at the inner sides of the two outer free clamp arms (20) facing each other at least one inner catch (shown by the indent formed on the inner faces of structures 22 in Figure 2A) and at the outer sides of the central clamp arm (14) thereof facing away from each other at least one outer catch (21), wherein in the assembly position the inner and outer catches of the two clamps engage in each other in a locking manner (see Figures 1 and 3).
Regarding claim 24, Davenport discloses an arrangement comprising two mutually abutting components (see column 1, lines 5-11) and the double connector (10) as claimed in claim 1, wherein the first end portions of the two connector components are each inserted into a hole of the components and are spread outward therein by the second end portions of the connector components which have been pushed together and the two connector components are locked together (see column 2, line 65, through column 3, line 13).
Regarding claim 25, Davenport discloses the holes of the two components are each formed by a plurality of mutually overlapping circular holes and in that the outer cross-section of the connector components which have been pushed together corresponds to the hole cross-section of the holes (see NOTE below).
NOTE: The Examiner notes the limitation set forth in claim 25 constitutes a product-by-process limitation. Applicant is reminded that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 1, 2, 4, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,299,397 (Mengel).
Regarding claim 1, Mengel discloses a double connector (16) for butt-joining two components (12; see Figures 1-3), the double connector comprising:
two connector components (18) which can be pushed together as far as a locked assembly position and which each connector component comprises:
a spreadable first end portion (20) for inserting into a hole (14) of a component;
a second end portion (at 28) for spreading the first end portion of the other connector component in each case in the assembly position; and
at least one locking portion (32) for interlocking the two plug components in the assembly position;
wherein the two connector components are each constructed as a U-shaped clamp having two outer clamp arms (22) which can be spread with respect to each other and having a central clamp arm (28) which is located there between;
wherein the thickness of the central clamp arm transversely with respect to the spreading direction of the two outer clamp arms is greater than the clear spacing of the two free clamp ends (see Figures 2 and 3).
Regarding claim 2, Mengel discloses the two connector components (18) are structurally identical (see Figures 1-3).
Regarding claim 4, Mengel discloses the two clamps (18) are locked together in the preassembly position (see Figures 1-3).
Regarding claim 6, Mengel discloses each clamp (18) has at the outer sides of the two outer clamp arms (22) thereof facing away from each other an outer shoulder (providing at the end of gripping surface 20) which limits the insertion of the outer clamp arms in the hole (14) of the component (12).
Regarding claim 11, Mengel discloses each clamp (12) has at the outer sides of the two free clamp ends (22) thereof facing away from each other at least one transverse rib (20; see Figures 2 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over either of Davenport and Mengel, and further in view of US 4,093,389 (Wibrow).
Each of Davenport and Wibrow discloses the double connector as claimed in claim 1, but does not expressly disclose the connector components (12 of Davenport; 18 of Mengel) are filled with glue.
Wibrow teaches filling connector components (at 31, 32) with glue in order to fix the connector components to their respective holes in the components (46, 47) to be connected, such that forces imparted on the components can be transferred (see column 1, lines 6-14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention such that the connector components of either of Davenport and Wibrow are filled with glue, as taught in Wibrow, in order to fix the connector components to their respective holes in the components to be connected, such that forces imparted on the components can be transferred.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, Davenport discloses the double connector as claimed in claim 8, but fails to disclose each clamp (12) has at the inner sides of the two free clamp ends (20) thereof facing each other a protrusion which is arranged upstream of the at least one inner catch (shown by the indent formed on the inner faces of structures 22 in Figure 2A) in the insertion direction and which protrudes inward further than the at least one inner catch.
The prior art fails to fairly show or suggest a modification to Davenport such that each clamp has at the inner sides of the two free clamp ends thereof facing each other a protrusion which is arranged upstream of the at least one inner catch in the insertion direction and which protrudes inward further than the at least one inner catch.
Regarding claim 10, Davenport discloses the double connector as claimed in claim 8, but fails to disclose each clamp (12) has at the inner sides of the two free clamp ends (22) thereof facing each other a plurality of inner catches which are arranged one after the other in the insertion direction and at the outer sides of the central clamp arm (14) thereof facing away from each other a plurality of outer catches (21) which are arranged one after the other in the insertion direction, wherein in the assembly position at least some of the inner and outer catches of the two clamps engage in each other in a locking manner.
The prior art fails to fairly show or suggest a modification to Davenport such that each clamp has at the inner sides of the two free clamp ends thereof facing each other a plurality of inner catches which are arranged one after the other in the insertion direction and at the outer sides of the central clamp arm thereof facing away from each other a plurality of outer catches which are arranged one after the other in the insertion direction, wherein in the assembly position at least some of the inner and outer catches of the two clamps engage in each other in a locking manner. Further, such a modification would teach away from the intended structure of Davenport which only requires one of each type of catch.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
March 22, 2021